Citation Nr: 1540455	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to July 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision of the Regional Office (RO) in Anchorage, Alaska. 

In May 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals a copy of the May 2013 hearing transcript and VA outpatient treatment records not found in the paper file.  The remainder of the documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the present case, the Veteran was provided with a VA-contracted examination in June 2011.  An addendum opinion was obtained later that same month.  The examiner diagnosed hepatitis not otherwise specified (NOS), and determined that it was not related to service, to include an in-service incurrence of viral hepatitis.  The Board notes that the June 2011 rationale was incomplete as it did not clearly indicate the rationale for the opinion that the Veteran's current hepatitis was not at least as likely as not related to the incurrence of viral hepatitis in service.  For this reason, and because additional, pertinent evidence has been added to the record since the June 2011 opinion was rendered, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

With respect to the additional VA treatment records added to the record since the June 2011 VA examination, a treatment record dated in March 2013 indicates that the Veteran has two hepatitic cysts on his liver.  In May 2013, the Veteran offered sworn testimony that this was the first time he was told that he had such cysts on his liver.  Moreover, the Veteran offered sworn testimony that his VA primary care physician told him that his current indigestion and increased liver enzymes are due to scarring from his viral hepatitis.  Significantly, he also reported that while the VA physician did not specifically state that the scarring was from the hepatitis in service, his service diagnosis of viral hepatitis was the only time he was diagnosed with viral hepatitis.  

Prior to obtaining further medical opinion in this appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain all pertinent records of VA evaluation and/or treatment of the Veteran.  As treatment records from the VA Medical Center (VAMC) in Anchorage, Alaska, dated to July 2012, are of record, any pertinent records from that facility since that date should be obtained.  Notably, the January 2013 statement of the case indicates that treatment records dated to October 2012 were viewed in connection with the issuance of the SOC. Any records relied upon by the AOJ in adjudicating the claim must be made available to the Board prior to any further adjudication of the claim. 

Finally, the AOJ should also give the Veteran another opportunity to submit information and/or evidence pertinent to the claims on appeal, including any additional private treatment records or authorization forms for VA to obtain private records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disability.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from the Anchorage VAMC.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

2.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's June 2011 VA-contracted hepatitis examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.   If the June 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination, including any necessary testing, of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disease is etiologically related to the Veteran's active military service, to include as a result of viral hepatitis contracted in service.  The examiner should address the Veteran's lay statements that he was told that his current indigestion and increased liver enzymes are due to scarring from his prior viral hepatitis, which he contends, was only incurred during service.  

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding the onset of his claimed hepatitis C and the continuity of symptomatology of the claimed disorder.  

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




